Citation Nr: 0125927	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  00-00 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include degenerative joint disease of the thoracic and lumbar 
spine and degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for a heart disorder on 
a direct basis or as secondary to service-connected residuals 
of shell fragment wounds of the pleural cavity.  

3.  Entitlement to an increased evaluation for residuals of 
shell fragment wound of the left (minor) forearm with damage 
to the radial nerve, currently rated 20 percent disabling.   

4.  The propriety of the initial 10 percent evaluation 
assigned for degenerative joint disease of the left elbow.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from November 1942 to March 
1945.

The appeal arises from the July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, in pertinent part denying service 
connection for a back disorder including degenerative joint 
disease of the back, on a direct basis and as secondary to 
service-connected disorders; denying service connection for a 
heart disorder claimed as secondary to service-connected 
residuals of shell fragment wound of the pleural cavity, 
claim on the basis of aggravation; denying an increased 
evaluation for residuals of a shell fragment wound of the 
left forearm with nerve involvement; and granting service 
connection for degenerative joint disease of the left elbow 
and assigning a 10 percent disability rating for that 
disorder. 

The veteran in his June 1997 claim addressed claims for both 
degenerative joint disease of the back and a back disorder, 
and the VA accepted both these claims as stated.  
Subsequently, however, the RO noted that some thoracic back 
pathology was considered in the grant of service connection 
of shell fragment wound residuals.  It is not clear, however, 
whether arthritic changes in the thoracic spine are 
considered as part of the service connected disorder.  The 
Board discerns there to be multiple diseases of the veteran's 
back which he has associated with his claim for service 
connection for a back disorder and/or his claim for service 
connection for degenerative joint disease of the back.  As 
all of the disorders underlying these claims are 
musculoskeletal in nature, the Board has styled them as a 
single claim for service connection for a back disorder, with 
recognition of potential involvement of multiple parts, 
including through muscle strain or ligament sprain, and 
degenerative disorders of the spine and discs.  Both the 
thoracic and lumbar spines have been implicated in the 
veteran's claims.  The veteran did not articulate what back 
disorder(s) he was claiming other than degenerative joint 
disease.  Accordingly, the claim is presently styled as 
presented in the Issues portion of this decision as set forth 
on the title page.  

The veteran in August 1997 also claimed entitlement to an 
increased rating for his service-connected residuals of a 
left posterior chest wound with damage to Muscle Group XXI, 
for which a 20 percent rating has been assigned since June 
1950 based on moderately severe disability of that muscle 
group.  The RO has failed to address that August 1997 
increased rating claim, and it is accordingly referred to the 
RO for appropriate action.  It is noted, however, that during 
the course of this appeal, an increased rating of 60 percent 
rating was assigned for residuals of a pleural cavity injury, 
and that a total rating for compensation purposes was 
assigned.  Thus, the veteran or his representative should 
make specific presentation that consideration of this issue 
is desired.

The Board also notes that in a January 1999 notice of 
disagreement with the appealed July 1998 RO decision, the 
veteran's representative raised a new claim of entitlement to 
service connection for a lung condition.  The exact condition 
is not clear.  As that claim has not yet been addressed by 
the RO, it is referred to the RO for appropriate action once 
specific contentions are delineated.  

The claim of entitlement to service connection for a back 
disorder is the subject of Remand, below.  Additionally, the 
Board notes that the left forearm injury residuals for which 
the veteran claims entitlement to an increased rating have 
not been considered for a separate rating on the basis of 
tender and painful scars, despite the veteran's recent 
complaints of pain in the dorsum of the forearm (an area of 
scarring), past complaints of tender scar and past diagnoses 
of tender scar.  Accordingly, that issue is the subject of 
Remand, below.  

Also the subject of Remand are the claim of entitlement to 
service connection for a heart disorder, and the issue of the 
propriety of the initial 10 percent evaluation assigned for 
degenerative joint disease of the left elbow.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision on the issue of an increased rating for residuals of 
a shell fragment wound of the left forearm has been obtained 
by the originating agency.

2.  The veteran's residuals of shell fragment wound of the 
left (minor) forearm are manifested by no more than moderate, 
incomplete paralysis of the left radial nerve affecting the 
left forearm and left hand.  

3.  The veteran is right handed.  There are no findings of 
complete paralysis or severe incomplete paralysis of the left 
radial nerve.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of shell fragment wound of the left (minor) forearm 
with incomplete paralysis of the radial nerve are not met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102-7 (West Supp. 2001)); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, 
Diagnostic Code 8514 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that in November 1944 in combat 
in the European Theater the veteran sustained, in pertinent 
part, a shell fragment wound to the distal third of the left 
forearm.  The wound was debrided and sutured.  Upon 
examination in December 1944 there was slight numbness of the 
left index finger and thumb, and the veteran complained of a 
sensation of electric shocks when the forearm scar was 
palpated.  

At a June 1948 VA examination the veteran reported working 
for nine months in 1946 and 1947 as an expert sheet metal 
apprentice, and thereafter as a bartender in two successive 
positions.  The left forearm had a transverse 11/2  by 3/8 inch 
scar with slight keloid elevation over the lateral anterior 
aspect.  The veteran complained of a tingling sensation over 
the back of the hand, the thumb, and the index and middle 
fingers.  The tingling was produced with pressure over the 
center of the forearm scar, which was the site of a probable 
neuroma of the radial nerve beneath the scar.  The scar was 
not adherent to underlying muscle, and there were no fascial 
defects.  There was slight diminution of pinprick sensation 
over the area of the tingling sensation.  There was no muscle 
weakness in the parts enervated by the radial nerve, with 
extension of the thumb, wrist, and fingers normal.  There was 
full strength and range of motion of the elbow and wrist with 
no muscle atrophy.  The veteran reported that sometimes when 
working, his thumb, index, and middle fingers would stiffen 
and cause him to drop whatever he was holding.  The  examiner 
speculated that this might be due to pressure over the radial 
nerve anastomosis.  The examiner assessed, in pertinent part, 
radial nerve partial, incomplete paralysis with paresthesias 
of the thumb, index, and middle fingers due old scar wound 
and slight muscular dysfunction.  

Recently, in March 1997 the veteran underwent VA examination 
of the left upper extremity injury residuals.  The veteran 
reported suffering shell fragment wound, in pertinent part, 
throughout his left forearm and his upper arm.  He reported 
that since that time he had pain and soreness mostly in the 
dorsum of the left forearm, worse at night and affected by 
weather change.  The veteran also reported a tingling and 
lack of feeling primarily over the left forearm area.  He 
also reported weakness with frequent involuntary shaking in 
the left hand and forearm.  He reported feeling that he had 
rapid tiring of the extremity with activities.  He also 
reported lack of movement in the wrist extensors.  He 
reported retiring from a job working on a polishing machine 
seven years earlier.  He reported not taking any medication 
for his left forearm.  Two scars were noted:  a 21/2-inch scar 
primarily over the dorsum of the left wrist, and a 11/4-inch 
superficial scar over the dorsolateral area above the wrist 
joint.  There were also superficial wound scars spread over 
the dorsum in the area of the left forearm.  The veteran 
demonstrated painless range of motion of the left wrist from 
0 to 40 degrees flexion and extension, 0 to 10 degrees radial 
deviation, and 0 to 40 degrees ulnar deviation.  Muscle 
strength throughout the left upper arm, including in flexion 
and extension of the left wrist, was 3.5/5.0.  There was 
significant localized tenderness in the left wrist joint.  
Using a dynamometer, the examiner found hand grip of 35 
pounds in the right (dominant) hand compared to 15 pounds in 
the left hand.  Sensation to pin prick was unremarkable 
throughout the left upper extremity.  EMG and nerve 
conduction tests showed reduced amplitude in the radial motor 
nerve distally, and in the radial sensory serve.  EMG showed 
some evidence of neurogenic dysfunction in the muscles 
innervated by the radial nerve in the left upper extremity.  
The examiner assessed residuals of multiple shell fragment 
injuries throughout the left forearm with debridement, and 
peripheral neuropathy involving the radial nerve in the left 
upper extremity.  X-rays of the left upper extremity showed 
possible early degenerative changes of the left elbow.

At a December 1997 VA examination of muscles of the left 
upper extremity, the veteran complained of chronic left upper 
extremity weakness and pain.  The veteran's history was 
noted.  He complained of pain and soreness, mostly in the 
dorsum of the left forearm, worse at night and affected by 
cold and damp weather.  He also complained of tingling and 
lack of feeling over the left forearm, with a sense of 
weakness with frequent involuntary shaking of the left 
forearm and hand.  He reported a sense of rapid tiring of 
that extremity with activity.  He also complained of some 
lack of movement of wrist extensors.  He reported not 
currently taking any medication for his left forearm.

At a March 1999 VA examination, the veteran complained of 
pain in his left arm related to injuries sustained in 
service.  He rated pain in his left arm and back at 6-7 out 
of 10.  He reported taking Propoxyphene for pain.  He also 
reported that for a short time in the past he wore a brace 
for his left arm.  He felt that his left arm was weaker due 
to his injuries.  He reported that prior to retirement he 
worked as a bartender and then later ran an automatic 
polishing machine.  On examination, the left forearm showed a 
five centimeter incision around the arm and a six centimeter 
incision longitudinally over the extensor surface.  Wrist 
extension was from 0 to 65 degrees, and flexion was from 0 to 
70 degrees.  There was definite weakness of the finger 
extensors of 3-/5.  Upper extremity strength was otherwise 
4/5.  There was reduced sensation over the left radial nerve 
distribution.  Range of motion toward supination and 
pronation of the left forearm was at least 0 to 45 degrees.  

At a June 2000 VA examination, the veteran was noted not to 
be a very good historian, but a history of injury to the left 
forearm with subsequent left hand weakness was noted.  He was 
noted to be right handed.  He reported having some residual 
weakness of the left hand.  He also reported having pain in 
his back, and taking one to three propoxyphene capsules per 
day for pain relief.  The examiner noted that during the 
examination the veteran's movements were "considerably 
jerky" and he "appeared to inhibit movements."  Range of 
motion of the left forearm and hand was within normal limits 
in all planes.  There was slight generalized weakness to grip 
and pinch of 3/5 for the left hand and 4/5 for the right 
hand.  However, the examiner noted that there appeared to be 
some voluntary inhibition of grip and pinch for the left 
hand.  There was a glove pattern hypalgesia of the left arm 
and forearm to the level of the elbow, and a 0.5 inch atrophy 
of the left forearm, but there was no atrophy of the left 
arm.  X-rays of the left humerus, radius, and ulna were 
within normal limits.  The examiner assessed old left 
musculoskeletal nerve neurapraxia.  

At a video conference hearing before the undersigned Board 
Member in August 2001, the veteran testified, in pertinent 
part, as to his residuals of injury to his left forearm in 
service.  The undersigned Board member noted at the hearing 
that the veteran's left arm twitched during the hearing.  The 
veteran testified that his left arm shook when he used it, 
and when he raised the arm it would cause his entire body to 
shake, and he would have to put the arm down quickly or 
otherwise lie down until the shaking subsided.  He testified 
that the shaking would go up his arm to his head and into his 
neck and down his back.  He added that he had tingling and 
numbness through his entire arm.  He testified that he had no 
strength in the left arm, and he was unable to pick up 
objects with it.  He testified that he was unable to do any 
heavy lifting after leaving service, and for that reason he 
worked as a bartender.  He testified that occasionally he had 
pain in his elbow in the morning, at night, when relaxing, or 
when performing some activity.  He testified that he might 
have pain in the elbow once or twice in the course of the 
day.  He testified that he had pain in his whole left arm 
which ran up his arm, through his back where the scar on his 
back was located, and up through his neck.  

Post service private and VA treatment records fail to show 
recent treatment for significant difficulties with the 
veteran's left upper extremity.  

Analysis

Initially, the Board notes that during the pendency of this 
appeal the VCAA was enacted, as Public Law No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000).  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  The new statue and regulations amended 
and clarified VA's duty to assist claimants in the 
development of the facts relevant to their claims, and are 
applicable to claims pending at the time of its enactment, 
including the present claim before the Board.  Accordingly, 
the Board must assess whether the development of the 
veteran's claim and appeal has been sufficient to meet the 
enhanced obligations embodied in the VCAA and the 
regulations.

The Board notes that while the VA examinations specifically 
reviewing the left forearm injury residuals were in March and 
December of 1997, more recent examinations in 1999 and 2000 
also reviewed the veteran's left forearm residuals and noted 
the veteran's current complaints with regard to those 
residuals.  As the veteran's complaints and the examinations 
themselves did not indicate either an increase in severity or 
any appreciable improvement in the left forearm injury 
residuals, the Board is of the opinion that the 1997 
examinations, coupled with the more recent examinations in 
1999 and 2000, present an accurate picture of the veteran's 
left forearm injury residuals for rating purposes, without 
any harm to the veteran's interest in his claim.  The Board 
is also of the opinion that the recent examinations, taken 
together, are sufficiently thorough to support the veteran's 
interests in his claim and to meet the enhanced obligations 
embodied in the VCAA and the new regulations.  Hence an 
additional VA examination is not required (aside from an 
examination to address the question of a separate rating for 
tender or painful scar, which is the subject of Remand, 
below).  

There is also no indication that there exists additional 
evidence not contained in the claims folder that related to 
or otherwise supportive of the veteran's claim for an 
increased rating for residuals of shell fragment wound to the 
left forearm with nerve involvement.  He has been informed in 
statements and supplemental statements of the case, letters 
from the RO and rating actions of the information and 
evidence needed to support this claim.  There is no 
indication that remand to search for any such evidence is 
warranted.  In July 2001 the RO specifically sent a letter to 
the veteran explaining his rights under the VCAA, and 
requesting that he submit any additional evidence or 
information which might further his claim.  Prior requests 
were also sent both to the veteran and to medical sources 
indicated by the veteran, in attempts to uncover and obtain 
evidence relevant to this increased rating claim.  These 
avenues having been adequately pursued, the Board is 
satisfied that the enhanced VA obligations under the VCAA 
have been satisfied.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  Separate diagnostic codes identify 
the various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt shall be resolved 
in favor of the claimant, and where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. §§ 3.102, 4.3, 4.7 (2001).  In addition, the Board 
will consider the potential application of the various other 
provisions of 38 C.F.R., Parts 3 and 4, whether or not they 
were raised by the veteran, as well as the entire history of 
the veteran's disorders in reaching its decision, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where, as here, an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet.App. 
55 (1994).

The veteran has claimed entitlement to an increase from the 
20 percent rating currently assigned for his service-
connected residuals of shell fragment wound of the left 
forearm.  As noted in the Introduction, above, the question 
of a separate rating for tender or painful scar of the left 
forearm is to be considered separately, and is the subject of 
Remand, below.  The Board here addresses the appropriate 
rating to be assigned for neurological or neuromuscular 
residuals of that left forearm wound.  The RO has assigned a 
20 percent rating under Diagnostic Code 8514, on the basis of 
incomplete paralysis of the radial nerve of the minor arm. 
The Board considers Diagnostic Code 8514 to be the most 
appropriate basis for rating the veteran's residuals of shell 
fragment wound of the left forearm, because it corresponds to 
the correct area of the body affected and function affected 
by the physical injury residual which is service connected, 
and affords the veteran the maximal benefit for that 
residual.  More than moderately severe loss of function of 
Muscle Group VIII, controlling extension of the wrists and 
fingers, was not shown to warrant more than a 20 percent 
rating under the appropriate Diagnostic Code.  38 C.F.R. 
§ 4.73, Diagnostic Code 5308 (2001).  Rating on the basis of 
limitation of motion of the wrist under Diagnostic Code 5215 
would maximally afford a 10 percent rating.  Ankylosis of 
fingers or the equivalent thereof was not shown to warrant a 
rating on that basis.  38 C.F.R. §  4.71a (2001).  

Under Diagnostic Code 8514, it is noted that paralysis of the 
radial nerve may affect strength of extension and flexion at 
the elbow, motion of the hand at the wrist, and extension and 
coordination functions of the thumb and fingers.  Under that 
Diagnostic Code, for the minor hand, where the radial nerve 
paralysis is incomplete and mild, a 20 percent rating is 
assigned; where incomplete and moderate, a 20 percent rating 
is assigned; and where incomplete and severe, a 40 percent 
rating is assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8514 
(2001).  

Reviewing all the evidence, including recent VA findings of 
weakness in hand strength and pain and neuralgia-type 
symptoms associated with the left upper extremity, but 
otherwise essentially full range of motion of the hand and 
continued essentially weakened-but-otherwise-adequate 
functioning of the left hand and left upper extremity, the 
Board considers the current disability to most nearly 
approximate incomplete, moderate disability of the left 
radial nerve, rather than incomplete mild or incomplete 
severe disability of motor and sensory function associated 
with the left radial nerve.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to an increase from the 20 percent rating 
currently assigned for the veteran's residuals of shell 
fragment wound of the left forearm with radial nerve damage.  
38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8514.  Therefore, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West Supp. 
2001); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of shell fragment wound of the left (minor) forearm with 
radial nerve damage is denied.


REMAND

As noted, the VCAA and new regulations have been put into 
place and are for application as to the remaining claims.  
Thus because of the change in the law eliminating the 
requirement of a well-grounded claim, and mandating full 
development, the RO must adjudicate the remaining claims 
under the current statute and regulations.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Review of the record, as 
explained below, reveals some additional development that is 
indicated, in light of this change of law and in light of the 
need for medical opinions to be on file prior to the Board 
entering a decision on certain issues.

By a March 1945 RO rating decision the veteran was service 
connected for residuals of gunshot wound penetrating the left 
posterior thorax at the border of the scapula, four inches to 
the left of the third thoracic vertebra, with chronic, 
secondary pleuritic adhesions; paralysis of the radial 
terminal sensory nerve of the left hand; and lacerating wound 
of the distal third of the left forearm.  A 100 percent 
disability rating was then assigned.  

By an October 1946 RO rating decision the veteran's residuals 
of gunshot wound penetrating the left posterior chest with 
chronic pleuritic adhesions was reduced to a disability 
rating of 40 percent, and the incomplete radial nerve 
paralysis as residual of a gunshot wound to the left forearm 
was reduced to a 30 percent disability rating.  

Based on the June 1948 examination, the RO in July 1948 
maintained the veteran's disability rating at 40 percent for 
residuals of left posterior chest gunshot wound with chronic 
pleural adhesions, but reduced the disability rating for 
gunshot wound residuals of the left forearm with incomplete 
radial nerve paralysis to 20 percent.  

By an August 1950 decision, the RO assigned a 20 percent 
disability rating under Diagnostic Code 5321 for multiple 
wounds to the left posterior chest with moderately severe 
damage to Muscle Group XXI; a 20 percent disability rating 
under Diagnostic Code 6818 for residuals of pleural cavity 
injury; and a 20 percent rating under Diagnostic Code 8514 
for residuals of gunshot wound to the left forearm with 
incomplete, mild paralysis of the radial nerve. 

A partial laminectomy at L4-L5 on the left was performed at 
St. Joseph's Hospital in January 1966.  

Recently, at a VA examination of the veteran's spine in March 
1999, the veteran reported that he was shot in the left back 
in service, and that he himself ascribed his current back 
condition to injuries to his left chest, pleural cavity, and 
left arm in service.  He reported having significant pain in 
his left arm and his thoracic spine, with pain occasionally 
extending up the spine to the cervical region.  He reported 
taking Propoxyphene for his pain.  He also reported that his 
back pain was worse in cold or damp weather.  

At a video conference hearing before the undersigned Board 
Member in August 2001, the veteran testified that in combat 
his back was injured when he was hit in the back by an 
artillery round, and that he suffered from back pain his 
entire life since that injury.  The veteran testified that he 
was operated on for a ruptured disc 25 years ago, and again 
for another ruptured disc a few years later.  He testified 
that he was treated with electrical shocks by Dr. Rudolf, for 
pain relief so that he could walk without being stooped over.  
He also testified that he currently had a pacemaker, and that 
he had injury to his heart muscle which was part of his 
initial injury in service.  He testified that he first became 
aware that he had a heart condition approximately 15 years 
ago when he had a heart attack.  He added that a physician 
who performed a heart bypass operation on him at Reading 
Hospital had told him that it was possible that his heart 
condition was related to his injuries in service.  

Also at the hearing, the veteran's wife testified that she 
had been married to the veteran for 42 or 43 years, and that 
he had complained about his back that entire time.  She 
testified that he had treated himself for the condition with 
ice packs and heating pads.

The Board notes that the veteran complained of back pain post 
service at a June 1948 VA examination, reporting then that 
the pain was present over the past year.  Dr. Bohnenblust in 
his December 1999 letter attributed essentially all of the 
veteran's back disorders to residuals of shell fragment 
wounds in service.  The June 2000 VA examiner, in a July 2000 
addendum, discounted any causal association between the 
veteran's chest wall deformity residuals of shell fragment 
wounds in service and his current degenerative joint disease 
and degenerative disc disease of the spine, though that 
examiner did suggest that the veteran may have suffered a 
back strain at the same time in service that he suffered the 
chest injury.  Service medical records reflect that in 
November 1944 the veteran suffered multiple shell fragment 
wounds in the posterior chest, with the most damaging foreign 
body entering four inches to the left of the third thoracic 
vertebra, fragmenting the seventh rib, and penetrating the 
left posterior thorax.  (The service medical record is 
unclear as to whether this metallic foreign body, three-
quarters of an inch in its largest dimension and extracted 
from his thorax, was a shell fragment or a bullet.)  Multiple 
questions remain that must be addressed pursuant to the VCAA.  
The claim must be remanded pursuant to the VCAA, to afford 
the veteran a VA examination to develop these issues as set 
forth below.  

The veteran was examined in December 1997 with regard to 
muscles of his left arm, and those arm injury residuals were 
also examined in part at a June 2000 VA examination which 
primarily addressed the veteran's back disorder.  However, 
the examiners, while noting range of motion of the veteran's 
forearm and strength of the hand, did not adequately address 
the extent of the veteran's left elbow arthritis, 
particularly with regard limitation motion of the arm 
including due to pain, and also did not address whether the 
left forearm scars were tender or painful.  The presence of a 
diagnosed radial neuroma beneath the center of the forearm 
scar particularly suggests ongoing tenderness or pain 
associated with that scar.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VA's duty to assist a 
veteran in obtaining and developing available facts and 
evidence to support a claim includes obtaining an adequate 
and contemporaneous VA examination which takes into account 
the records of prior medical treatment.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (2000) must also be considered, 
and that an examination upon which the rating decision is 
based must adequately portray the extent of functional loss 
due to pain on undertaking motion, fatigue, weakness and/or 
incoordination.   DeLuca v. Brown, 8 Vet. App. 202 (1995).  
This is applicable for the veteran's left elbow arthritis, 
which may be ratable based on limitation of flexion or 
extension under Diagnostic Codes 5206 or 5207, respectively.  
38 C.F.R. § 4.71a (2001).   

The post service medical records reflect that the veteran 
suffers from multiple heart-related disorders, including 
arteriosclerotic heart disease with significant peripheral 
claudication, bilateral carotid artery claudication, status 
post myocardial infarction, and status post quadruple heart 
bypass surgery.  The claim of entitlement to service 
connection for a heart disorder including as secondary to 
service-connected residuals of shell fragment wound of the 
pleural cavity, on a direct basis or a presumptive basis, 
pursuant to 38 C.F.R. §§ 3.307, 3.309 (2001), as well as on 
the basis of aggravation, has not been the subject of VA 
examination addressing these questions.  Accordingly, 
pursuant to the VCAA, remand is necessary for such an 
examination and medical opinion.  

Accordingly, the case must be remanded again for the 
following:  

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and 
new regulations is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of VCAA (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107) 
are satisfied.  The RO should also refer 
to any pertinent guidance, including 
Federal Regulations, that have been 
provided.

In particular, the RO should obtain 
appropriate authorizations from the 
veteran and endeavor to obtain medical 
records of Dr. Rudolf, as reported by 
the veteran in his hearing testimony, as 
well as a statement from the physician 
whom the veteran testified had said that 
injury to the veteran's heart muscle was 
part of his initial injury in service.  
Any other implicated records of possible 
import to the remanded issues not 
currently associated with the claims 
folder should also appropriately be 
attempted to be obtained for association 
with the claims folder.  

2.  The veteran should be afforded a 
appropriate VA examination to ascertain 
the nature and etiology of any current 
back disorders, to include chronic 
thoracic or lumbosacral muscle strain, 
and degenerative joint disease and 
degenerative disc disease of the 
thoracic and lumbosacral spines; and to 
ascertain the nature and extent of any 
left elbow arthritis and any left 
forearm scar residuals.  The veteran's 
past history of treatment for these 
disorders should be noted, including 
past operations for degenerative disc 
disease.  The examiner should also note 
past medical assessments and opinions, 
including that of the VA examiner in the 
June 2000 VA examination of the 
veteran's spine and that examiner's July 
2000 addendum to that examination 
report, and the December 1999 letter 
from W. R. Bohnenblust, Jr., M.D., all 
in particular with regard to the 
etiology of the veteran's current back 
disorders as related to injuries 
sustained in service.  The claims folder 
must be made available to the examiner 
prior to the examination and must be 
reviewed by the examiner in connection 
with the examination.  The examiner 
should specify on the examination report 
that the claims folder has been 
reviewed.  All clinical findings should 
be reported in detail.  The examiner 
must answer the following questions with 
regard to each back disorder identified:  
(A)  Is it at least as likely as not 
that the disorder was present in 
service;  (B)  Is it at least as likely 
as not that the disorder was caused by 
or aggravated by the veteran's service-
connected residuals of shell fragment 
wounds including those affecting the 
left pleural cavity and left posterior 
chest muscles of Muscle Group XXI, 
muscles of respiration;  (C)  Is the 
disorder otherwise related to service.  
For degenerative arthritis of either 
thoracic or lumbar spine, the examiner 
must also address,  (D)  Whether it is 
at least as likely as not that the 
disorder manifested itself within the 
first post service year, from April 1945 
through March 1946.  

Regarding the veteran's left elbow 
disorder, all clinical findings should 
be reported in detail.  Range of motion 
in all planes should be reported, 
including flexion, extension, pronation, 
and supination.  Any ankylosis, fixed 
deformities, or other impairments to 
functioning should be reported.  The 
examiner should address weakened 
movement, including weakened movement 
against varying resistance, fatigability 
with use, incoordination, painful 
motion, or pain with use, and provide an 
opinion as to how these factors result 
in any limitation of motion.  Additional 
limitation of motion of the left arm 
resulting from these factors should be 
expressed in terms of reduced functional 
range of motion, if possible. 

Regarding the veteran's left forearm 
scar residuals of shell fragment wound, 
the examiner should note the veteran's 
history of those residuals, including 
history of neuroma beneath the center of 
the left distal forearm scar with 
associated neuralgia.  The examiner 
should report all pertinent clinical 
findings related to the scar, including 
evidence of tenderness to palpation and 
pain upon objective examination, and 
whether there is ulcerative, poorly 
nourished, adherent to underlying 
tissues, or whether the residual 
superficial scars are otherwise 
causative of disability.  

3.  The veteran should be afforded a 
cardiovascular examination to ascertain 
the nature and etiology of any current 
cardiovascular disorder.  The claims 
folder must be made available to the 
examiner prior to the examination and 
must be reviewed by the examiner in 
connection with the examination.  The 
examiner should specify on the 
examination report that the claims 
folder has been reviewed.  All clinical 
findings should be reported in detail.  
For each cardiovascular disorder 
identified, the examiner must answer the 
following:  (A)  Is it at least as 
likely as not that the disorder is 
causally related to a service-connected 
disorder, including residuals of shell 
fragment wounds including those 
affecting the left pleural cavity and 
the left posterior chest muscles of 
Muscle Group XXI, muscles of 
respiration;  (B)  Is it at least as 
likely as not that the disorder was 
aggravated by a service-connected 
disorder;  (C)  Is it at least as likely 
as not that the disorder manifested 
itself within the first post service 
year, from April 1945 through March 
1946;  (D)  Is the disorder otherwise 
related to service.  

4. The RO should review the claims folder 
and ensure that the foregoing development 
actions have been completed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the requested examination does not 
fully comply, including review of the 
claims file, the examination report must 
be returned for corrective action.

5.  Thereafter, the RO should 
readjudicate the remanded issues.  If the 
determinations remain to any extent 
adverse to the veteran, he and his 
representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data, to ensure due process of law, to 
comply with a precedent decision of the Court, as well as to 
comply with recently enacted legislation.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON
	Member, Board of Veterans' Appeals


 



